DETAILED ACTION

Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner's amendment was given in a telephone interview with Douglass Thomas (Reg. No. 32,947) on August 30, 2022.

3.	The application’s claim 4 has been amended as follows:
	4. (Currently Amended) A pair of glasses, comprising:
	a front structure including a least one lens holder for securing at least one lens, the front structure having a first side and a second side;
	a first temple having a first end and a second end, with the first end physically coupled to the first side of the front structure; and
a second temple having a first end and a second end, with the first end physically coupled to the second side of the front structure,
wherein the first temple is a multi-part temple having a first part and a second part, with the first part closer to the front structure than the second part, the second part of the first temple being removably coupled to the first part of the first temple, 
wherein at least one electronic component is at least partially embedded in the second part of the first temple, and
	wherein coupling of the second part of the first temple to the first part of the first temple provides at least a portion of an electrical connection between the at least one electronic component with at least one other electrical component in another portion of the pair of glasses besides the second part of the first temple.



Reason For Allowance

1.	Claims 1-4 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
	The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an eyewear frame comprises first electronic circuitry provided internal to the first temple of the eyewear frame, wherein the first endpiece includes a first endpiece connector, and a forward portion of the first temple includes a first temple connector, wherein the first temple is removably coupled to the first endpiece by interconnecting the first temple connector with the first endpiece connector, first electronic circuitry provided internal to the first temple of the eyewear frame, wherein interconnection of the first temple connector with the first endpiece connector provides at least a portion of an electrical connection between the first electronic circuitry internal to the first temple with at least one electrical component in other portions of the eyewear frame besides the first temple; (claim 2) an eyewear frame, comprises wherein interconnection of the first temple connector with the first endpiece connector provides at least a portion of an electrical connection between the first electronic circuitry internal to the first temple with at least one electrical component in other portions of the eyewear frame besides the first temple; (claim 3) an eyewear frame comprises  first electronic circuitry provided internal to the first temple of the eyewear frame, wherein the first endpiece includes a first endpiece connector, and a forward portion of the first temple includes a first temple connector, wherein the first temple is removably coupled to the first endpiece by interconnecting the first temple connector with the first endpiece connector, wherein interconnection of the first temple connector with the first endpiece connector provides at least a portion of an electrical connection between the first electronic circuitry internal to the first temple with at least one electrical component in other portions of the eyewear frame besides the first temple; (claim 4) a pair of glasses, comprises wherein the first temple is a multi-part temple having a first part and a second part, with the first part closer to the front structure than the second part, the second part of the first temple being removably coupled to the first part of the first temple, wherein at least one electronic component is at least partially embedded in the second part of the first temple, and wherein coupling of the second part of the first temple to the first part of the first temple provides at least a portion of an electrical connection between the at least one electronic component with at least one other electrical component in another portion of the pair of glasses besides the second part of the first temple.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Q. Tra whose telephone number is 571-272-2343.  The examiner can normally be reached on 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on 571-272-2222.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872